IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )

V. ID No. 0804024505
CHRISTOPHER WEHDE,
Defendant.

Date Submitted: June 4, 2019
Date Decided: September 13, 2019

ORDER

Upon consideration of Defendant’s Petition for Sentence Modification, the
State’s Response thereto, statutory and decisional law, and the record in this case,
IT APPEARS THAT:

1. On January 21, 2009, Defendant Christopher Wehde pled guilty to
Fourth Degree Rape, Sexual Solicitation of a Child, and Second Degree Conspiracy. !
On March 13, 2009, the Court sentenced Defendant on the charge of Fourth Degree
Rape as a habitual offender under then-extant 11 Del. C. § 4214(a) to 15 years at
Level V with credit for 1 day. He was sentenced to an additional (consecutive)
4 years of unsuspended Level V time followed by 1 year at Level IV, followed by 2

years at Level III, for Sexual Solicitation of a Child.

 

'D.L 52.

* DI. 85.

3 Id. For his Second Degree Conspiracy charge, Defendant was sentenced to 2 years at Level V
suspended for 2 years at Level III. /d. (running consecutive with Sexual Solicitation of a Child).
Zz. When Defendant was sentenced as a habitual offender in 2009 under
the then-extant 11 De/. C. § 4214(a), the Court imposed the mandatory minimum
sentence, which was 15 years at Level V, the maximum sentence for Fourth Degree
Rape. Under then-extant § 4214(b), the mandatory minimum sentence for a habitual
offender was the maximum sentence for the offense.* In comparison, the mandatory
minimum sentence under the current version of § 4214(b) for habitual offenders who
commit two Title 11 violent felonies is half the maximum sentence for the offense.>
Thus, under the current § 4214, the minimum sentence a habitual offender can
receive for Fourth Degree Rape is 7.5 years. In 2016, the General Assembly
amended § 4214, to allow habitual offenders sentenced under the previous version
to petition the Court for sentence modification.®

3. Pursuant to § 4214(f), an eligible habitual offender may petition the
Court to modify their sentence.’ On February 15, 2018, the Court held that
Defendant was eligible to file a petition for sentence modification.’

4. On April 2, 2019, pursuant to 11 Del. C. § 4214(f), Defendant filed his
Petition for Sentence Modification.? Defendant seeks to modify his habitual

offender sentence (Fourth Degree Rape) from 15 years at Level V to 7.5 years at

 

*11 Del. C. § 4214(b) (2001).

> 11 Del. C. § 4214 (2018).

° Id. at § 4214(f).

‘Id.

§D.1. 214,

* D.I. 223. On June 13, 2019, the State filed its Response opposing the Petition. D.I. 227.

2
Level V followed by probation.'® He further seeks to modify his Sexual Solicitation
of a Child sentence from 4 years unsuspended at Level V to time served, and modify
his 1 year at Level IV to either: (1) Level III or (2) reduce his Level IV sentence to
less than 1 year.

5. Pursuant to § 4214(f), the Court reviews the petition and the habitual
offender’s “prior criminal history, including arrests and convictions,” their conduct
while incarcerated, and “available evidence as to the likelihood that the applicant
will reoffend if released including a formal, recent risk assessment.”!! After
reviewing the petition materials, the Court has the sole discretion to grant or deny
the petition.’

6. In his Petition, Defendant argues that under the current version of
§ 4214 he would be sentenced to 7.5 years instead of 15 years because, under the
current § 4214, the minimum sentence is half the maximum sentence, not the
maximum sentence. He further argues that he is ready to reenter society because he
completed numerous programs and held various job while in prison.!> Defendant
also states his goal is to begin the process of reinstating his personal and commercial

driver licenses. While waiting for his licenses, Defendant states he will get a job

 

DI. 223.

'T 11 Del. C. § 4214(f) (2018).

' D.L. 214 (citing Del. Super. Ct. Spec. R. 2017-1(d)(9)).

'3 DI. 223. Defendant worked in the prison infirmary, on the maintenance e-crew, and the in the
commissary. /d.
loading and unloading commercial vehicles. Finally, Defendant asserts that, if
released, he will be able to live in his sister’s home. !4

7. The Court is not persuaded by Defendant’s arguments. Even though
Defendant could be sentenced to 7.5 years, that is merely the mandatory minimum
sentence and the Court has the sole discretion to determine a sentence beyond the
mandatory minimum. Furthermore, the Court finds the aggravating factors far
outweigh the mitigating factors.’> At the time of sentencing, the Court noted the
following aggravators: (1) breach of trust, (2) lack of acceptance of responsibility,
(3) blaming the victim and co-defendant, (4) lack of remorse, (5) undue depreciation
of offense, (6) lack of amenability to lesser sanctions, (7) lying to police and victim’s
mother, and (8) manipulative conduct.!®

8. Defendant’s criminal history is also a significant aggravating factor.
Prior to being charged and sentenced for Fourth Degree Rape, Sexual Solicitation of
a Child, and Second Degree Conspiracy, Defendant was arrested twenty-five times
for Title 11 felonies, forty-seven times for Title 11 misdemeanors, and three other

misdemeanors.'’? He was convicted or adjudicated delinquent for eleven Title 11

 

'4 Td. Defendant also asserts that he could enter a transitional housing program. Id.

'S Defendant alleges the following: (1) completion of numerous programs for educational and
personal development; (2) employment while incarcerated; and (3) letters of recommendation from
two DOC officers and a social worker at the James T. Vaughn Correctional Center. See id. at
Ex. C, D, F at 3, G.

16D. 85.

'7 DI. 223.
felonies, ten Title 11 misdemeanors, and two other misdemeanors.'® In addition,
Defendant was unable to complete his probationary periods without incurring
violations or new charges. Defendant has eighteen violations of probation.’

9. During Defendant’s incarceration, the DOC found Defendant guilty of

° The three non-

eight disciplinary offenses, including five summary offenses.”
summary offenses were: (1) Class II Undesignated Offense;?! (2) Class I Promote
Prison Contraband;”” and (3) Class I Substance Abuse.”

10. The Class I Substance Abuse offense is Defendant’s most recent
disciplinary offense. In July 2013, the DOC sanctioned Defendant because a urine
drug test detected opiates and total morphine in his system.*4 Defendant appealed
his Class I Substance Abuse sanction. On appeal, Defendant alleged that he was not

guilty because he had never used drugs.”> But before his incarceration, and at the

time of the offenses, he admitted he was using cocaine and alcohol regularly.”°

 

'8 DI, 227, at Ex. 8.

19 Id.

20 See id. at Ex. 9.

21 Id.

22 Id.

3 Id. at Ex. 9, 10.

41) 1. 227.

5 Id. at Ex. 10 (“My history will show no drugs ever—no smoking. I don’t use and its not my
character.’’).

6 In his 2018 LSI-R Report, Defendant admits to having a drug problem but not an alcohol
problem. See D.I. 223, Ex. F, at 2.
11. According to the LSI-R Report, Defendant has few anti-criminal
friends and acquaintances and some criminal friends and acquaintances.”” He admits
he has a cocaine problem but denies an alcohol problem. His attitude towards his
sentence is poor.*® While Defendant is considered a minimum security risk, this
consideration is based on his conduct in a controlled environment and does not take
into account his years of deceit and lying. Moreover, Defendant continues to fail to
take responsibility for his drug and alcohol abuse and the seriousness of his crimes
that warranted his sentence and declaration as a habitual offender.

12.  Itis clear from the record that Defendant continues to refuse to accept
responsibility for his role in the rape of his son, and continues to cast himself as the
victim.”

13. Based on a review of the record and all available evidence, Defendant

has not provided information that warrants a reduction or modification of his

 

*7 1). 223, Ex. F.

28 Td

29 See DI. 227, at 3-4. See also id. at Ex. 3 (letter to Attorney General Matt Denn) (claiming he
received a lengthy sentence because he does not know the right people unlike his co-defendant,
who he asserts has a close relationship with the prosecutor; he was told to take the plea; he did not
rape anyone; and the victim’s sexual relationship was not with the victim’s mother.), Ex. 4 (letter
to Attorney General Kathleen Jennings) (claiming he was innocent of “upgraded” Fourth Degree
Rape; he was forced to take the plea under threat of receiving life imprisonment; he “had no contact
with victim;” and victim was merely “having ‘fun’ with an older woman, not his mom.”), Ex. 5
(letter to Attorney General Kathleen Jennings) (claiming held hostage by prosecutors while his co-
defendant was let out early “as favor to personal friend”), Ex. 6 (letter to Attorney General
Kathleen Jennings) (claiming should not have received Rape charge), Ex. 7 (letter to Honorable
Judge William Carpenter) (complaining process taking too long, held hostage by prosecutor, and
should not have been charged with Rape).
sentence. As the Court found at sentencing, Defendant has led a life of crime and
dishonesty. Defendant does not exhibit remorse for his criminal conduct. Nor does
he take responsibility for his criminal acts. Defendant continues to believe he is the
victim and he continues to blame the system.?° Defendant’s numerous violations of
probation suggest he is likely to reoffend if released.

NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s
Petition for Sentence Modification is DENIED.

IT IS SO ORDERED.

   

 

 Jurden, President J udge

Original to Prothonotary

cc: Darryl J. Rago, Esq.
Renee L. Hrivnak, Esq., DAG

 

30 See D.I. 227, Ex. 3-7.